Citation Nr: 0304218	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  96-48 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to payment or reimbursement by the Department of 
Veterans Affairs (VA) for the cost of unauthorized medical 
services incurred in connection with treatment at Southwest 
Florida Regional Medical Center from September 21 to 26, 
1995.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 determination from the 
Medical Administration Service (MAS) of the VA Medical Center 
in Bay Pines, Florida, which determined that the claim for 
reimbursement by the VA for medical expenses incurred in 
connection with the veteran's unauthorized hospitalization at 
Southwest Florida Regional Medical Center from September 21 
to 26, 1995 was not warranted.  

In a February 1999 decision, the Board determined that the 
claim for reimbursement by the VA for medical expenses 
incurred in connection with the veteran's unauthorized 
hospitalization at Southwest Florida Regional Medical Center 
from September 21 to 26, 1995 was not warranted.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  

In a June 2002 decision, the Court vacated the Board decision 
and remanded the case back to the Board.  The Court indicated 
that the Board must make a factual determination as to 
whether the VA physician exercised sound medical judgment in 
arriving at the decision as to whether the medical emergency 
had ended.  The Court indicated that sound medical judgment 
would seem to require, at a minimum, that the VA physician 
making the determination examined and accounted for available 
medical records including the opinions of the attending 
physicians.  The Court stated that it was the Board's 
responsibility to ensure that the VA physician's 
determination as to the ending point of the medical emergency 
considered the private physician's opinions and records.  

In September 2002, the Board developed this matter pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).


FINDINGS OF FACT

1.  On September 16, 1995, the veteran was admitted to the 
North Collier Hospital where he was treated for an acute 
inferior wall myocardial infarction.

2.  On September 21, 1995, the veteran was transferred from 
North Collier Hospital to the Southwest Florida Regional 
Medical Center for further treatment including cardiac 
catheterization; the veteran underwent a three vessel 
coronary artery bypass graft and the veteran was discharged 
on September 26, 1995.  

3.  At the time of the hospital care at issue, the veteran 
was rated 100 percent for anxiety neurosis and 20 percent for 
a right knee disability.  

4.  A VA physician has determined that upon discharge from 
North Collier Hospital on September 21, 1995, the veteran 
could have been transferred to a VA medical center for 
continuation of treatment, and that a medical emergency had 
ended at the time the veteran was to be transferred from 
North Collier Hospital.  

5.  The VA physician's medical opinion was based upon sound 
medical judgment; the VA physician reviewed, examined and 
accounted for all of the available medical records, including 
the medical opinion of the attending physicians, treatment 
notes from the cardiologist and internist, and hospital 
records from the North Collier Hospital and from the 
Southwest Florida Regional Medical Center.      


CONCLUSION OF LAW

The criteria for payment of or reimbursement by the VA for 
medical expenses incurred in connection with the veteran's 
unauthorized hospitalization at Southwest Florida Regional 
Medical Center from September 21 to September 26, 1995, have 
not been met.  38 U.S.C.A. §§ 1703, 1711, 1728 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.121 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim, and that the requirements of the VCAA have 
in effect been satisfied.

Hospital records and medical records by the attending 
physicians for the hospitalizations at North Collier Hospital 
dated from September 16, 1995 to September 21, 1995, and at 
the Southwest Florida Regional Medical Center from September 
21, 1995 to September 26, 1995 have been obtained.  The VA 
obtained an opinion by a VA physician regarding when the 
medical emergency had ended.  The veteran and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case that discuss 
the pertinent evidence and the laws and regulations related 
to the claim, and essentially notify them of the reasons for 
the denial of the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The VA notified the appellant and the 
appellant's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board obtained a medical 
opinion in January 2003 and provided copies and an 
opportunity to respond.  The veteran and his representative 
were informed that the Board intended to decide the appeal, 
pending a response.  The response, the supplemental brief, 
was received in February 2003.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Factual Background

At the time of the treatment in question, service connection 
was in effect for anxiety neurosis, which was evaluated as 
100 percent disabling, and for a right knee disability which 
was evaluated as 20 percent disabling.  The veteran has been 
rated as permanent and total effective May 29, 1980.  

Review of private clinical records reflects that the veteran 
was admitted to North Collier Hospital on September 16, 1995, 
with an onset of epigastric pain; tests revealed an inferior 
wall myocardial infarction.  On September 21, 1995, he was 
transferred to the Southwest Florida Regional Medical Center 
for further evaluation.  Upon admission, a heart 
catheterization was performed and the veteran was found to 
have multivessel coronary artery disease.  On September 22, 
1995, he underwent a three vessel coronary artery bypass, 
which he tolerated well, and the rest of his postoperative 
stay was noted to have been uneventful.  He was then 
discharged on September 26, 1995 in satisfactory condition.

In a December 1995 statement, Luis Bonet, M.D., one of the 
physicians from North Collier who treated the veteran, noted 
that when the veteran's condition was judged to have 
improved, he was referred to a tertiary center (i.e. 
Southwest Florida) for further diagnoses and treatment.  Dr. 
Bonet indicated that while it was felt that the veteran's 
condition had stabilized enough for an ambulance ride of 20-
30 minutes, it had not stabilized enough for a three hour 
ride to "St. Petersburg Tampa Hosp[ital]" (the Board assumes 
Dr. Bonet is referring to the VA hospital in Tampa, Florida).

Also of record are statements from Michael P. Metke, M.D., a 
physician who treated the veteran at Southwest Florida.  In a 
January 1996 statement, Dr. Metke noted that, based on 
information available to him, he agreed with Dr. Bonet's 
opinion that on September 21, 1995, it was in the veteran's 
best interest to transfer him to the nearest available 
facility to proceed with the coronary angiography and 
revascularization.  In a July 1996 statement, Dr. Metke noted 
that at the time of the veteran's transfer from North 
Collier, he was in a life threatening situation and required 
revascularization.  Finally, in a November 1996 statement, 
Dr. Metke noted that, in his opinion, it would have involved 
accepting a higher risk of the veteran's life had he been 
transported to another facility before revascularizing his 
heart. 

In an opinion dated on November 20, 1995, a VA physician 
determined that when the veteran was transferred from North 
Collier Hospital on September 21, 1995, he was in stable 
condition, that the emergency had resolved prior to transfer, 
and that at the time VA medical facilities were available in 
Bay Pines, Florida, and Tampa, Florida, but were not 
requested or utilized.

A January 1998 memorandum from the James A. Haley Veterans' 
Hospital in Tampa, Florida, indicates that cardiology beds 
were available at that facility on September 21, 1995, and 
that angiography and coronary artery revascularization could 
have been performed there.

In a December 2002 medical opinion, Dr. C. Harring, a VA 
physician and cardiologist, stated that the veteran had a 
hospitalization in the North Collier Hospital from September 
16 to September 21, 1995 at which time the veteran suffered 
an acute inferoposterior myocardial infarction.  The VA 
physician indicated that the veteran was treated aggressively 
with thrombolytic therapy on accelerated protocol and was 
stabilized at that institution.  The VA physician indicated 
that after extensive review of the veteran's medical records 
from the North Collier Hospital, it appeared that the veteran 
had mild hypotension the evening of September 16, 1995 and 
the veteran actually did have brief but transient reperfusion 
ventricular arrhythmias, the maximum of 8 beats in length.  
The VA physician stated that the veteran's cardiology 
consultation notes were reviewed and the notes indicated this 
to be reperfusion arrhythmias as well.  The VA physician 
stated that the veteran was placed on dobutamine for mild 
hypotension the evening of his admission; it was noted that 
the cardiologist's own statements indicated that this could 
possibly be secondary to nitroglycerin administration as well 
as possible right ventricular infarction.  The VA physician 
indicated that the veteran was stabilized and the dobutamine 
was discontinued the following day.  The VA physician noted 
that on reviewing the physician notes, throughout the 
remainder of the veteran's stay at North Collier Hospital, 
the veteran had no further cardiovascular complaints and 
otherwise seemed stable.  The VA physician indicated that the 
veteran did have infection with coagulase-negative 
Staphylococcus which was felt could possibly a contaminant by 
the internal medicine consultants; the veteran was placed on 
vancomycin during this time.  The VA physician stated that 
the veteran was deemed to be stable by the cardiologist and 
internal medicine notes prior to discharge for "transfer to 
Southwest Regional Medical Center for further evaluation and 
cardiac catheterization."  The VA physician noted that the 
veteran was transferred to Southwest Florida Regional Medical 
Center on September 21, 1995, and had cardiac catheterization 
performed.  The veteran was subsequently bypassed with a 3 
vessel coronary artery bypass grafting on September 22, 1995; 
the surgery was performed by Dr. Michael Metke.  

The VA physician stated that he had reviewed the multiple 
statements by Dr. Metke which stated that the veteran's 
transfer to Southwest Florida Regional Medical Center was out 
of urgent medical necessity as the veteran could not tolerate 
a transfer to James A. Haley Veterans Hospital for further 
evaluation.  The VA physician stated that there was no 
documentation in the chart to corroborate any evidence that 
the veteran or the physicians actively sought transfer to a 
VA facility in that area.  The VA physician stated that it 
appeared that the veteran did well post-operatively and he 
was discharged on September 26, 1995.  

The VA physician noted that the veteran subsequently 
requested the VA to retrospectively pay for his 
hospitalization.  The Review Board extensively reviewed the 
files and an administrative decision was made that payment 
for the Southwest Florida Regional Medical Center would be 
denied based upon the fact that the veteran did not have an 
emergent basis necessitating lack of transfer to a VA 
facility.  The VA physician noted that in reading from that 
decision, the claim was medically reviewed under the 
authorized claims criteria and denied since the condition 
treated was non-emergent (the emergency had resolved prior to 
the transfer) and the VA facilities were available at the 
James A. Haley Veterans Hospital which was approximately 160 
miles from North Collier Hospital located in the Naples, 
Florida and was approximately 125 miles away from Southwest 
Florida Regional Medical Center in Fort Myers, Florida, but 
this VA medical facility was neither utilized nor requested.  
The VA physician indicated that to corroborate this 
information, an inquiry had been made as to the bed situation 
as well as the ability to perform angiography or 
revascularization if necessary at the James A. Haley Veterans 
Hospital.  The VA physician stated that in a statement dated 
in January 1998, Dr. Bizup indicated that there were 
available cardiology beds at the James A. Haley Veterans 
Hospital on September 21, 1995 the date of the veteran's 
transfer and there was the ability to perform angiography and 
coronary artery revascularization had that been necessary.  

The VA physician stated that after review of this lengthy 
case and extensive review of the case files, it appeared that 
the veteran did suffer an acute inferoposterior myocardial 
infarction with mild peri-infarct ventricular arrhythmias 
which did not necessitate further treatment.  The VA 
physician concluded that the veteran was stable at the time 
of his transfer to Southwest Florida Regional Medical Center 
for further evaluation.  The VA physician indicated that it 
did not appear overtly that attempts were made at transfer to 
Tampa Bay's VA facility for this to be performed.  The VA 
physician noted that in following the cardiologist and 
private physician's notes from North Collier Memorial 
Hospital, it appeared that the veteran was stable at the time 
of his transfer and the emergent situation associated with 
this infarction appeared stable from the second day of 
hospital stay to the completion.  The VA physician stated 
that he did not dispute the fact that the veteran did need 
mild renal dose dopamine for hemodynamic support but this was 
transient and was not needed for prolonged periods.  The VA 
physician concluded that at the time of the transfer, it did 
not appear that there was any emergent situation that would 
preclude the veteran from a 113 mile ambulance ride to the 
Tampa Bay VA Hospital.  The veteran was transferred from 
intensive care unit but was not receiving any current 
inotropic or pressure support at that time.  The VA physician 
stated that he was pleased and happy that the veteran's 
hospital course was uneventful at Southwest Florida Regional 
Medical Center and his bypass surgery went as well as it did, 
but he did not find any reason to say the veteran was in such 
an emergent status that he could not seek care at the VA 
Hospital if that was indeed wished for to help his care.  

Pertinent Law and Regulations

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public (or Federal) hospital not operated by the VA, or of 
any medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:  

(a) For veterans with service-connected 
disabilities.  Care or service not previously 
authorized were rendered to a veteran in need of 
such care and services: 

(1) For an adjudicated service-connected 
disability;

(2) For nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) For any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(4) For any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(c) When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or 
would have been refused.  See 38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran: (a) who received emergency hospital care 
could have been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or (b) who received emergency medical services, 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  See 38 C.F.R. § 17.121. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that in the June 2002 decision, 
the Court vacated the Board's 1999 decision that determined 
that the veteran was not entitled to payment or reimbursement 
by the VA for the cost of previously submitted medical 
services incurred in connection with treatment he received at 
Southwest Florida Regional Medical Center from September 21 
to 26, 1995.  The Court considered whether the Board 
correctly applied 38 C.F.R. § 17.121.  The Court noted that 
the Board correctly found that only a VA physician is 
empowered to determine when a veteran who received emergency 
hospital care could have been transferred to a VA medical 
center (when a medical emergency has ended).  However, the 
Court found that the Board erred in limiting its review of 
the VA physician's determination.  The Court held that 
although the regulation [38 C.F.R. § 17.121] requires that a 
VA physician determine when a medical emergency has ended, it 
also requires that the Board make a factual determination as 
to whether the physician exercised sound medical judgment in 
arriving at his decision.  The Court indicated that before a 
VA physician can determine when an emergency ended, the VA 
physician must consider the opinions of the attending 
physicians in order to make a sound medical determination 
related to the care and services in question.  The Court held 
that sound medical judgment would seem to require, at a 
minimum, that the VA physician making the determination 
examine and account for available medical records.  The Court 
indicated that it was the Board's responsibility to ensure 
that the VA physician's determination as to the ending point 
of the medical emergency considered the private physician's 
opinions and records.  The Court held that the Board has a 
positive duty to inquire into the sound medical judgment of 
the VA physician, and that when making this factual 
determination, the Board should review all available 
evidence.

With consideration of the Court's decision, the Board will 
adjudicate the issue of whether the veteran is entitled to 
payment or reimbursement by the VA for the cost of previously 
submitted medical services incurred in connection with 
treatment he received at Southwest Florida Regional Medical 
Center from September 21 to 26, 1995, including whether the 
VA physician's opinion as to when the medical emergency has 
ended was based upon sound medical judgment.   

The Board notes that, according to the November 1996 
statement of the case, payment for the veteran's 
hospitalization at North Collier was approved by VA 
(apparently under 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 
because it was determined that a medical emergency existed of 
such nature that delay would have been hazardous to the life 
or health of the veteran, and that no VA or other Federal 
facilities were feasibly available, etc.; and as noted above, 
the veteran has a permanent total (service-connected) 
disability).

There is no indication, nor has it been contended by the 
veteran, that this admission to Southwest Florida Regional 
Medical Center was authorized by VA or that that facility had 
a contract with VA to provide such medical care.  See 
38 C.F.R. § 17.52 (2002).

The veteran and his representative contend that at the time 
of the veteran's transfer from North Collier Hospital to 
Southwest Florida Regional Medical Center on September 21, 
1995, he was incapable of making any decisions regarding 
further treatment, and that his doctors agreed that he could 
not be transferred to a VA medical facility because he could 
not survive more than a 20 to 30 minute ambulance trip.

In the veteran's case, he has a disability deemed permanently 
and totally disabling; hence, he could be entitled to 
reimbursement or payment for medical expenses for treatment 
for any disability without prior authorization, provided that 
both an emergency existed and no VA medical facility was 
feasibly available.

In applying the law to the existing facts, the Board finds 
that the preponderance of the evidence is against entitlement 
to payment or reimbursement by the VA for the cost of 
previously submitted medical services incurred in connection 
with treatment he received at Southwest Florida Regional 
Medical Center from September 21 to 26, 1995 since a VA 
physician determined that the medical emergency had ended at 
the time of the transfer and the evidence shows that a VA 
medical facility was feasibility available and an attempt to 
use the VA facility was reasonable.  

There are two decisions of record from VA physicians that 
indicate that the medical emergency had ended at the time of 
the veteran's transfer to the Southwest Florida Regional 
Medical Center on September 21, 1995 and the veteran could 
have been transferred to a VA medical center for continuation 
of treatment.   

In an opinion dated on November 20, 1995, a VA physician 
determined that when the veteran was transferred from North 
Collier Hospital on September 21, 1995, he was in stable 
condition, that the emergency had resolved prior to transfer, 
and that at the time VA medical facilities were available in 
Bay Pines, Florida, and Tampa, Florida, but were not 
requested or utilized.

In an opinion dated in January 2002, Dr. Harring, a VA 
physician and cardiologist, concluded that the veteran was 
stable at the time of his transfer to Southwest Florida 
Regional Medical Center for further evaluation.  The VA 
physician reviewed the evidence of record and concluded that 
the veteran was stable at the time of his transfer and the 
emergent situation associated with the infarction appeared 
stable from the second day of hospital stay to the 
completion.  The VA physician pointed to the North Collier 
Hospital records which supported his determination.  For 
instance, the VA physician noted that the treatment notes by 
the cardiologist and internal medicine deemed the veteran to 
be stable.  The VA physician also noted that the veteran was 
transferred from intensive care unit and was not receiving 
any current inotropic or pressure support at the time of 
transfer.  The VA physician concluded that at the time of the 
transfer, it did not appear that there was any emergent 
situation that would preclude the veteran from a 130 mile 
ambulance ride to the Tampa Bay VA Hospital.  The VA 
physician stated that he did not find any reason to say the 
veteran was in such an emergent status that he could not seek 
care at the VA Hospital.  The VA physician also noted that it 
did not appear overtly that attempts were made to transfer 
the veteran to Tampa Bay's VA facility.  

The Board finds that this medical opinion by the VA physician 
was based upon sound medical judgment.  The VA physician 
clearly stated in the medical opinion that he had reviewed 
the evidence of record including the attending physician 
statements, cardiologist notes, internal medicine notes, and 
the hospital records from North Collier Hospital.  He 
specifically referred to the statement by Dr. Metke, the 
heart surgeon at Southwest Florida Regional Medical Center 
and reviewed the hospital records from Southwest Florida 
Regional Medical Center.  The VA physician also cited to the 
evidence that he relied upon in his decision.   

The evidence of record further shows that a VA or other 
Federal facility was feasibly available on September 21, 1995 
and an attempt to use them beforehand or obtain VA 
authorization for the services required would have been 
reasonable.  A January 1998 memorandum from the James A. 
Haley Veterans' Hospital in Tampa, Florida, indicates that 
cardiology beds were available at that facility on September 
21, 1995, and that angiography and coronary artery 
revascularization could have been performed there.

The regulation is clear as to the treatment for which the VA 
can and cannot pay or reimburse.  Under 38 C.F.R. § 17.121, 
only a VA physician is empowered to determine when a veteran 
who received emergency hospital care could have been 
transferred to a VA medical center or when the veteran could 
have reported to a VA medical center.  In this case, that 
determination has been rendered by a VA physician, who has 
indicated that the veteran could have been transferred to a 
VA facility on September 21, 1995.  The Board finds that the 
VA medical opinion is based upon sound medical judgment.  The 
evidence of record shows that a VA medical facility was 
feasibly available and an attempt to use the facility was 
reasonable.  Although the Board is sympathetic to the 
veteran's situation, there simply is no legal basis upon 
which the Board could find the VA is responsible for the 
veteran's medical treatment at Southwest Florida from 
September 21 to September 26, 1995.  Thus, the veteran's 
claim of entitlement to reimbursement or payment of the cost 
of medical treatment provided in association with private 
hospitalization from September 21, to September 26, 1995, at 
Southwest Florida is denied.  The preponderance of the 
evidence is against the claim.  Since the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application with regard to this claim.  
VCAA; Gilbert, 1 Vet. App. 49.


ORDER

Entitlement to payment or reimbursement by the VA for the 
cost of unauthorized medical services incurred in connection 
with treatment at Southwest Florida Regional Medical Center 
from September 21 to 26, 1995 is denied.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

